Case 6:19-cv-00577-JDK-JDL Document 22 Filed 06/29/20 Page 1 of 2 PageID #: 76




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

CHARLES DAVID BROOKS, #1043239,                   §
                                                  §
         Plaintiff,                               §
                                                  §
v.                                                §         Case No. 6:19-CV-577-JDK-KNM
                                                  §
ORAN K. LIVELY, et al.,                           §
                                                  §
         Defendants.                              §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

         This action was referred to United States Magistrate Judge John D. Love pursuant to

28 U.S.C. § 636. Docket No. 3. The Report and Recommendation of the Magistrate Judge

(Docket No. 18) recommended that the action be dismissed with prejudice for purposes of in forma

pauperis proceedings pursuant to 28 U.S.C. § 1915(g).              The Magistrate Judge further

recommended that Plaintiff’s motion to proceed in forma pauperis (Docket No. 6) be denied.

Plaintiff timely filed objections. Docket No. 21.

         The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

court shall make a de novo determination of those portions of the report or specified proposed

findings and recommendations to which objection is made.”). The Court conducting a de novo

review examines the entire record and makes an independent assessment under the law. Douglass

v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

         Having reviewed Plaintiff’s objections de novo, the Court concludes that the objections are


                                                  1
Case 6:19-cv-00577-JDK-JDL Document 22 Filed 06/29/20 Page 2 of 2 PageID #: 77



without merit and that the findings and conclusions of the Magistrate Judge are correct.

Accordingly, it is ORDERED that Plaintiff’s objections are OVERRULED and that the

Magistrate Judge’s Report (Docket No. 18) is ADOPTED as the opinion of this Court. It is further

        ORDERED that Plaintiff’s motion to proceed in forma pauperis (Docket No. 6) is

DENIED. It is further

        ORDERED that the complaint is DISMISSED WITH PREJUDICE for purposes of

proceeding in forma pauperis pursuant to 28 U.S.C. § 1915(g)—but without prejudice as to the

refiling of his lawsuit without seeking in forma pauperis status. Plaintiff may resume his lawsuit

if he pays the entire filing fee of $400 within thirty days after the entry of the final judgment. It is

finally ORDERED that all motions not previously ruled on are DENIED.

       So ORDERED and SIGNED this 29th day of June, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
